
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3510
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To prevent harm to the national security or
		  endangering the military officers and civilian employees to whom internet
		  publication of certain information applies, and for other
		  purposes.
	
	
		1.Effective date delayThe STOCK Act (Public Law 112–105) is
			 amended—
			(1)in section 8(a)(1), by striking
			 August 31, 2012 and inserting September 30, 2012;
			 and
			(2)in section 11(a)(1), by striking
			 August 31, 2012 and inserting September 30,
			 2012.
			2.Implementation of PTR requirements under
			 Stock ActEffective September
			 30, 2012, for purposes of implementing subsection (l) of section 103 of the
			 Ethics in Government Act of 1978 (as added by section 6 of the STOCK Act,
			 Public Law 112–105) for reporting individuals whose reports under section 101
			 of such Act (5 U.S.C. App. 101) are required to be filed with the Clerk of the
			 House of Representatives, section 102(e) of such Act (5 U.S.C. App. 102(e))
			 shall apply as if the report under such subsection (l) were a report under such
			 section 101 but only with respect to the transaction information required under
			 such subsection (l).
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
